Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 6/24/2020.
Claims 1-20 are pending.
Claim Objections
Claims 1-20 are objected to because of the following informalities:    
Claim 1 recites “an IO” in line 2. For clarity, it is suggested to change to “an Input output (IO)”.
Claim 1 recites “a grid-CG” in line 3. For clarity, it is suggested to change to “a grid- consistency group (CG)”.
Claim 1 recites “the grid-CGs” in lines 10 and 11. For clarity, it is suggested to change to “the plurality of grid-CGs”.
Claim 9 recites “respective DPA” in line 2. For clarity, it is suggested to change to “data protection appliance (DPA)”.
Claim 11 recites “an IO” in line 3. For clarity, it is suggested to change to “an Input output (IO)”.
Claim 11 recites “a grid-CG” in line 4. For clarity, it is suggested to change to “a grid- consistency group (CG)”.

Claim 11 recites “the grid-CGs” in lines 11 and 12. For clarity, it is suggested to change to “the plurality of grid-CGs”.
Claim 19 recites “respective DPA” in line 2. For clarity, it is suggested to change to “data protection appliance (DPA)”.
All other dependent claims that are depended on claims 1 and 11 are also objected.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-5, 7-10, 11-12, 14-15, and 17-20 are rejected under 35 U.S.C. 103 unpatentable over Natanzon et al. (US 8,478,955) in view of Bono et al. (US 10,037,251).

Regarding claim 1, Natanzon discloses a method [Fig. 3-16; method for grid copies], comprising: 
intercepting an IO that is directed to a volume [Fig. 14, Col. 15, lines 49-55; intercepting an IO that is directed to a volume]; 
writing the IO to a grid-CG that is one of a plurality of grid-CGs that collectively form a distributed CG [Fig. 14, Col. 10, lines 27-32; writing the IO to a grid-CG that is one of a plurality of grid-CGs that collectively form a distributed CG]; 
adding the IO to a stream journal associated with the grid-CG [Col. 13, lines 29-30; adding the IO to a stream journal associated with the grid-CG]; 
receiving a bookmark request [Col. 14, Lines 61-63; receiving a bookmark request]; 
incrementing a splitter counter and broadcasting a splitter counter value to the grid-CGs in the distributed CG [Col. 12, Lines 37-58; Fig. 9, incrementing a splitter counter and broadcasting a splitter counter value to the grid-CGs in the distributed CG; (keep track of time increments for the journal)].
Natanzon disclose all aspects of claim invention set forth above, but does not explicitly disclose in response to the bookmark request, inserting a bookmark in the stream journal; and inserting the bookmark in respective stream journals of the grid-CGs in the distributed CG.
However, Bono discloses in response to the bookmark request, inserting a bookmark in the stream journal [Col. 13, lines 4-7; in response to the bookmark request/(mirrored IO request), inserting a bookmark/marker in the stream journal/journal 560a]; and
inserting the bookmark in respective stream journals of the grid-CGs in the distributed CG [Col. 13, lines 8-10; inserting the bookmark in respective stream journals of the grid-CGs in the distributed CG (in example of Fig. 6)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “in response to the bookmark request, inserting a bookmark in the stream journal; and inserting the bookmark in respective stream journals of the grid-CGs in the distributed CG” as taught by Bono in the system of Natanzon, so that it would to allow one to achieve point-in-time recovery in the event of a failure at the source or as otherwise desired [see Bono, Col. 1, lines 30-32].

Regarding claim 2, the combined system of Natanzon and Bono discloses the method of claim as recited in claim 1.
Natanzon further discloses wherein the IO is intercepted by a splitter, and written to the grid-CG by the splitter [Col. 14, Lines 27-39; wherein the IO is intercepted by a splitter, and written to the grid-CG by the splitter].

Regarding claim 4, the combined system of Natanzon and Bono discloses the method as recited in claim 1.
Natanzon does not explicitly disclose wherein the bookmark is inserted in the stream journals such that write order fidelity is maintained across the distributed CG.  
However, Bono discloses wherein the bookmark is inserted in the stream journals such that write order fidelity is maintained across the distributed CG [Col. 13, lines 2-10; wherein the marker is inserted in the journal 560a (in example of Fig. 6)- insert a marker automatically, and the journal 560a stores, for each record listed, a timestamp, an identifier of the consistency group (CGID) to which the respective replication operation is directed (Col. 12, Lines 28-30)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the bookmark is inserted in the stream journals such that write order fidelity is maintained across the distributed CG” as taught by Bono in the system of Natanzon, so that it would to allow one to achieve point-in-time recovery in the event of a failure at the source or as otherwise desired [see Bono, Col. 1, lines 30-32].

Regarding claim 5, the combined system of Natanzon and Bono discloses the method as recited in claim 1.
Natanzon further discloses wherein the IO is one of a plurality of IOs received by a splitter and distributed by the splitter amongst the grid-CGs [Col. 14, Lines 28-32; wherein the IO is one of a plurality of IOs received by a splitter and distributed by the splitter amongst the grid-CGs].  

Regarding claim 7, the combined system of Natanzon and Bono discloses the method as recited in claim 1.
Natanzon does not explicitly disclose wherein the IO is one of a plurality of IOs received by a group of splitters, and the group of splitters distributes the plurality of lOs among the grid-CGs such that write order fidelity is maintained across the distributed CG.  
However, Bono discloses wherein the IO is one of a plurality of IOs received by a group of splitters, and the group of splitters distributes the plurality of lOs among the grid-CGs such that write order fidelity is maintained across the distributed CG [Col. 13, lines 2-10; wherein the marker is inserted in the journal 560a (in example of Fig. 6)- insert a marker automatically, and the journal 560a stores, for each record listed, a timestamp, an identifier of the consistency group (CGID) to which the respective replication operation is directed (Col. 12, Lines 28-30)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the IO is one of a plurality of IOs received by a group of splitters, and the group of splitters distributes the plurality of lOs among the grid-CGs such that write order fidelity is maintained across the distributed CG” as taught by Bono in the system of Natanzon, so that it would to allow one to achieve point-in-time recovery in the event of a failure at the source or as otherwise desired [see Bono, Col. 1, lines 30-32].

Regarding claim 8, the combined system of Natanzon and Bono discloses the method as recited in claim 1.
Natanzon further discloses further comprising writing the IO to the volume after the IO is acknowledged by the grid-CG to a splitter [Col. 14, Lines 28-33; writing the IO to the volume after the IO is acknowledged by the grid-CG to a splitter].  

Regarding claim 9, the combined system of Natanzon and Bono discloses the method as recited in claim 1.
Natanzon further discloses wherein one or more of the grid-CGs comprises a respective DPA [Fig. 14, Col. 16, Lines 8-20; wherein one or more of the grid-CGs comprises a respective DPA].

Regarding claim 10, the combined system of Natanzon and Bono discloses the method as recited in claim 1.
Natanzon further discloses wherein the grid-CGs use the splitter counter value to determine where, in their respective stream journals, the bookmark should be inserted [Col. 12, lines 49-58; keep track of the time increments for the journal; so that when all grid copies of a virtual consistency group rolls the image back to a particular point in time Tz, the virtual consistency group may present the image of the replication for the virtual consistency group at time Tz].

Regarding claims 11, 12, 14, 15, 17, 18, 19, and 20, the claims recite the non-transitory storage medium to perform the method recited as in claim 1, 2, 4, 5, 7, 8, 9, and 10 respectively; therefore, claims 11, 12, 14, 15, 17, 18, 19, and 20 are rejected along the same rationale that rejected in claims 1, 2, 4, 5, 7, 8, 9, and 10  respectively.

Claims 3 and 13 are rejected under 35 U.S.C. 103 unpatentable over Natanzon et al. (US 8,478,955) in view of Bono et al. (US 10,037,251), and further in view of MITKAR et al. (US 2018/0276085).

Regarding claim 3, the combined system of Natanzon and Bono discloses the method as recited in claim 1, but does not explicitly disclose wherein the IO is issued by an application at a VM.
However, MITKAR discloses wherein the IO is issued by an application at a VM [¶¶ 293, 356; wherein the IO is issued by an application at a VM].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the IO is issued by an application at a VM” as taught by MITKAR in the combined system of Natanzon and Bono, so that it would to allow one to achieve point-in-time recovery in the event of a failure at the source or as otherwise desired [see Bono, Col. 1, lines 30-32].

Regarding claim 13, the claims recite the non-transitory storage medium as recited in claim 11 to perform the method recited as in claim 3; therefore, claim 13 is rejected along the same rationale that rejected in claim 3.




Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In additional to references cited that are used for rejection as set forth above, MITKAR et al. (US 2018/0276085) is also considered as relevant prior arts for rejection of in claims 1 and 11 for limitation “incrementing a splitter counter and broadcasting a splitter counter value to the grid-CGs in the distributed CG; and inserting the bookmark in respective stream journals of the grid-CGs in the distributed CG” (Fig. 4 ¶¶  291-299).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469